DETAILED ACTION
This Office action is in response to Amendment filed on 02/23/2022.  Claims 1-8, 10-19, and 21-27 were pending with claims 1, 8, 10, 11, 16, 19, amended, claims 9 and 20 canceled, and claims 21-27 newly added.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “executing the scraping request against the web server, pursuant to applying the scraping strategy selected to the scraping request; wherein application of the scraping strategy to the scraping request results in adding a cookie; wherein the cookie added to the scraping request results in one of or a combination of: triggering a particular type of response from a target; bypassing cookie policy consent pop-up; bypassing geographical location inquiry pop-up; bypassing email newsletter popups” as stated in claim 1 (and similarly in claims 11 and 16) and “executing the scraping request against the web server, pursuant to applying the scraping strategy selected to the scraping request; wherein application of the scraping strategy to the scraping request results in modifying elements within a URL; wherein the modifying elements within a URL modification due to the applied scraping strategy results in one of or a combination of: URL parameter relaying a preference in response presentation; URL parameter to manipulate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446